


110 HR 3095 : To amend the Adam Walsh Child Protection

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 3095
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 24, 2007
			Received
		
		
			August 3, 2007
			 Read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To amend the Adam Walsh Child Protection
		  and Safety Act of 2006 to modify a deadline relating to a certain election by
		  Indian tribes.
	
	
		1.Election by Indian
			 tribesSection 127(a)(2)(B) of
			 the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C.
			 16927(a)(2)(B)) is amended by striking within 1 year of the enactment of
			 this Act and inserting by July 27, 2008,.
		
	
		
			Passed the House of
			 Representatives July 23, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
